 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBloom & Meyer Construction Company and GeorgeLewis, Petitioner and Local 876, InternationalBrotherhood of Electrical Workers, AFL-CIO.Case 7-RD-1367June 22, 1977DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn November 18, 1976, the Regional Director forRegion 7 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found that the petitioned-for unit was appropriate,notwithstanding the current multiemployer collec-tive-bargaining agreement between the Union andthe American Line Builders Chapter, NationalElectrical Contractors Association (hereinafter re-ferred to as the Association), of which the Employerwas a member, because the Union acquiesced in theEmployer's untimely withdrawal from that collec-tive-bargaining agreement. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Union filed a timely request for review of theRegional Director's decision on the grounds, interalia, that, in finding that the Union had acquiescedin the Employer's untimely withdrawal from theAssociation contract, he departed from officiallyreported precedent.By telegraphic order dated December 20, 1976, theBoard granted the Union's request for review and theelection was stayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer is engaged in underground construc-tion work and maintenance of public utilities. ThePetitioner seeks an election among the Employer'sconstruction employees. The Union argues that thisunit is inappropriate because the Employer's employ-ees are part of a larger unit covered by the Union'sI The Employer did not file a request for review herein. Therefore, theissue of the timeliness of the Employer's withdrawal is not before us, and weconsider it unwise to raise the issue sua sponte as urged by our colleague. Thefailure of the Employer to request review on this issue deprived the Union ofnotice that the issue might be considered by the Board and of anopportunity to offer its arguments on this issue; while the issue of timelinessand that of acquiescence in untimely withdrawal are somewhat related, asthey both relate to contract bar, they are separate issues as to which quitedifferent principles apply. Further, if the Board were to make a practice ofreviewing issues as to which review has not been requested, we mightunwittingly find ourselves creating an inference that the Board agrees with230 NLRB No. 44contract with the Association. The Employer con-tended at the hearing that it timely withdrew fromthe Association contract or, in the alternative, thateven if its withdrawal were untimely, the Unionacquiesced in its withdrawal.'The Employer has been represented by the Associ-ation in collective bargaining with the Union since1971. In 1971 and 1972, the Employer signed"Letters of Assent" which authorized the Associationto bargain for it and bound it to the Associationcontract then in effect, with a requirement that noticeof intent to withdraw be given 30 days prior to thenotification date in the contract. In 1973, theEmployer signed a letter of assent which authorizedthe Association to bargain for it, bound it to theAssociation contract, and required notice of intent towithdraw 150 days before the "anniversary date" ofthe then current Association agreement. In 1974,1975, and 1976, the Employer did not sign letters ofassent, but its president participated in bargainingand the Employer adhered to the terms of theAssociation contracts negotiated during those years,including the last contract which ran from May 31,1976, to November 28, 1976.On August 9, 1976,2 the Union notified theAssociation of its desire to reopen the currentcollective-bargaining agreement and included a listof 10 desired changes.On August 24, the Employer notified the Associa-tion and the Union of its desire to withdraw from theAssociation and to engage in individual bargainingwith the Union. On August 27, the Associationreplied in two separate letters: one acknowledgingthe Employer's resignation from the Association; theother informing the Employer that its notice tocancel its letter of assent was untimely because theletter of assent required 150 days' notice. In response,the Employer's attorney notified the Association andUnion by letter that the Employer did not consideritself bound to the "next" agreement and contendedthat the letter of assent applied only to the 1973Association contract.At the Union's request, in mid-September3theUnion's business manager and the Employer'sprincipal owners met for several hours at theEmployer's offices. The Employer indicated that itwished to engage in individual bargaining, and thatall findings at the regional level unless such findings are reversed, eventhough the Board may have considered only the issues as to which reviewwas requested in later cases. The rule cited by our colleague has never beeninterpreted to require that the Board review every issue decided by theRegional Director, whether contested by the parties or not.2 Except as otherwise indicated, all dates are in 1976.3 Although the Association mailed its counterproposals to the Union onAugust 31, it appears from the record that face-to-face negotiations had notyet commenced, but were held on October 5, when new contract terms wereagreed on.370 BLOOM & MEYER CONSTRUCTION CO.the source of its dissatisfaction with multiemployerbargaining was the job referral system. The Union'sbusiness manager responded that a separate contractwas possible but would not be of any advantage tothe Employer because the Union could not give theEmployer terms which did not also apply to theAssociation; he also indicated that the Union wouldwork with the Employer as it had in the past.4TheEmployer's president asked that the Union negotiatewith the Employer first, then give the Employer anyadditional terms which were negotiated with theAssociation. There were no counterproposals by theUnion; the parties did not settle on contract terms,agree to negotiate, or agree to meet again. OnSeptember 23, the instant petition was filed.While, as noted previously, we accept the RegionalDirector's finding that the Employer's attemptedwithdrawal from the Association contract wasuntimely, we do not find that the Union's actionshere demonstrate acquiescence in the Employer'sattempted withdrawal from multiemployer bargain-ing. Rather, we conclude that the Union's actions arenot inconsistent with an attempt to retain theEmployer in the multiemployer group rather thanengage in individual bargaining. Supporting thatconclusion we note that, although the Union'sbusiness manager admitted that a separate contractwith the Employer was "possible," at no time did hein fact offer proposals which would differ in any wayfrom the terms of a multiemployer contract which heanticipated negotiating with the Association. More-over, the Union's statement that it would work withthe Employer regarding the desired change in the jobreferral system does not indicate individual bargain-ing.Since the Employer's individual concerns hadpreviously been dealt with in the multiemployerbargaining context, the Union's actions in trying toachieve a peaceful reconciliation by reminding theEmployer that its concerns had been represented by4 The record shows that the most recent contract was amended by aletter of understanding which altered the job referral system. The Union'sbusiness manager testified that this change was the result of the Employer'sdifficulties with the system and that he was referring to this accommodationwhen he stated that the Union "had worked with" and "would continue" towork with the Employer.5 I. C. Refrigeration Service, Inc., etc., 200 NLRB 687, 689 (1972).6 My colleagues contend that it is unwise for this Board to examine anyfindings not specifically challenged in the request for review. Thesignificance of this position with respect to future processing of representa-tion cases can hardly be overestimated. Not only have my colleagues deniedwhat has long been Board practice, but in addition they have effectivelydeleted significant portions of Sec. 102.67 of the Board's Rules andRegulations.The case was transferred to the Board pursuant to Sec. 102.67(c) of ourRules. Subsec. (j) of 102.67 indicates on what basis the Board may proceedonce review has been granted. Sec. 102.67(j) provides:Upon transfer of the case to [the] Board, the Board shall proceed,either forthwith upon the record, or after oral argument or thethe Association do not evidence that "course ofaffirmative action 'clearly antithetical' to the union'sclaim that the employer has not withdrawn frommultiemployer bargaining"5which the Board hasrequired in order to imply that a union has consentedto an untimely withdrawal. We therefore concludethat, in the circumstances here, the Union did notacquiesce in the Employer's untimely withdrawalfrom multiemployer bargaining.Accordingly, we find that the petitioned-for unit isinappropriate as it does not conform to the existingmultiemployer bargaining unit.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER WALTHER, dissenting:I would reach the issue of the timeliness of theEmployer's attempted withdrawal from the Associa-tion and find that the Employer's letters of August24, 1976, timely notified the Union and the Associa-tion of the Employer's desire to withdraw frommultiemployer bargaining.6I view Carvel, 7 relied onby the Regional Director and cited with approval bymy colleagues, as readily distinguishable from theinstant case. In Carvel, the authorized representativesof all parties agreed in an exchange of letters, whichoccurred prior to the attempted withdrawal of theemployer therein, that the letters themselves consti-tuted the beginning of actual negotiations. TheBoard was therefore warranted in applying theconsequences of that agreement to the parties to thecontract and finding the attempted withdrawaluntimely.In the instant case, however, the only communica-tion between the Union and the Association prior tothe Employer's attempted withdrawal was a lettersent by the Union on August 9, 1976. The letterserved as notice of the Union's desire to reopen thesubmission of briefs, or further hearing, as it may determine, to decidethe issues referred to it or to review the decision of the regional director,and shall direct a secret ballot of the employees, dismiss the petition,affirm or reverse the regional director's order in whole or in part, ormake such other disposition of the matter as it deems appropriate[Emphasis supplied.]The majority has effectively deleted the underlined portions of this rule.With respect to the instant case, I do not consider myself bound to reviewonly one aspect of the contract-bar issue-that of union acquiescence in anuntimely withdrawal-when in order to reach that issue a clearly erroneousfinding that the Employer's attempted withdrawal was untimely must beaffirmed. Our Rules and Regulations specifically permit the sua spontereconsideration of errors which come to our attention in the process ofconsidering other alleged errors. While I am not-as my colleagues imply-contending that the Board mut review every issue decided by a RegionalDirector, whether contested by the parties or not, I will not join in theireffective abrogation of a discretionary practice long exercised by this Board.The Carvel Company and C and D Plumbing and Heating Company, 226NLRB II I (1976).371 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract and included a list of 10 desired changes.The letter was sent approximately 3 weeks prior tothe deadline established in the contract for request-ing a reopening.8 Unlike Carvel, there is no evidencethat the Association agreed that notice to reopenwould be tantamount to the commencement ofactual negotiations nor had the Association respond-ed to the Union's demands prior to the date theEmployer gave written notice of its intent towithdraw from the Association.8 In my opinion, the terms of the 1973 letter of assent signed by theEmployer do not govern the timeliness of the Employer's attemptedAbsent unusual circumstances such as those inCarvel, I would not permit a union to cut off thelegitimate rights of an employer to timely withdrawfrom multiemployer bargaining by merely includinga list of bargaining demands in a premature notice ofintent to reopen.In view of the above, I would dismiss the petitionherein. iwithdrawal from multiemployer bargaining, as that letter clearly refers tothe contract then in effect.